Title: John Bent to Thomas Jefferson, 24 December 1818
From: Bent, John
To: Jefferson, Thomas


          
            My friendSir
             December the 24 1818
          
          I Take this opportunity To Wright Theas few Loins To y you to Let you Now  that I want Some  Some infermation from you how I Will get my Land I have Lost my Dis charge in alagany Near Pitts Burg T  Two miles on the alaganey about Mr Ben Jaman  I got it in april after Peace Whos made and I kin Prove By my, Mr John Smith I Saw him at Pitts Burg I have in the united states for Three years and god a onerable Dis Charge Wich I Cant get  my Land I Wish your as friend To inquire for  agint Jinner Buckner Wich Whos at Norfolk at that Time an Doctor Clark had  Doctor a Ruptur in in Service you Will Pleas To Wright To me and & Direct To Stanards ville or orange County viginia if your you are a fried friend To a Soldier I have heard you are the Best friend To Soldiers N No more y from your Respect friend
          John Bent
         